 

Case 5:20-cr-00040-JA-PRL Document 29 Filed 09/29/20 Page 1 of 2 PagelD 77

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 5:20-cr-40-Oc-28PRL

CHRISTINA LYNN CATALANO and
JOSEPH SAMUEL CATALANO

 

ORDER

This cause came before the Court on Defendants’ Joint and Unopposed Motion to
Extend Motion Filing Date and Continue Trial and Status Conference (Doc. No. 28, filed
September 28, 2020). The case is currently scheduled for the November 2020 trial term.

Upon consideration, it is ORDERED that the Joint and Unopposed Motion to Extend
Motion Filing Date and Continue Trial and Status Conference is GRANTED in part. The
deadline to file motions is extended through October 16, 2020.

Defendants are directed to file written waivers of speedy trial though December 31,
2020, within 7 days from the date of this order. Following the filing of the written waivers,
the Court will make the necessary findings and continue the trial. Until such waivers are

filed the case remains on the November 2020 trial term.

      
 
   

DONE and ORDERED in Orlando, Florida o ptember z

 

JOHM ANTOON II
Unitéd States District Judge

 
 

 

Case 5:20-cr-00040-JA-PRL Document 29 Filed 09/29/20 Page 2 of 2 PagelD 78

Copies furnished to:

United States Marshal

United States Attorney

United States Probation Office
United States Pretrial Services Office
Counsel for Defendants

 
